Filed 4/5/22

                       CERTIFIED FOR PUBLICATION


               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                  DIVISION ONE

                           STATE OF CALIFORNIA



CHRISTOPHER TEACHER,                       D078550

       Plaintiff and Appellant,

       v.                                  (Super. Ct. No. 37-2019-
                                           00012661-CU-MC-CTL)
CALIFORNIA WESTERN SCHOOL
OF LAW,

       Defendant and Respondent.


       APPEAL from a judgment of the Superior Court of San Diego County,
Randa Trapp, Judge. Reversed and remanded with directions.
       Hathaway Parker, Mark M. Hathaway and Jenna E. Parker for
Plaintiff and Appellant.
       Paul, Plevin, Sullivan & Connaughton, Hollis R. Peterson, Camille L.
Gustafson and Jeffrey P. Michalowski for Defendant and Respondent.
                                      I.
                              INTRODUCTION
      Plaintiff Christopher Teacher filed a complaint seeking a writ of

administrative mandate (Code Civ. Proc., § 1094.5)1 (first cause of action)
against California Western School of Law (CWSL) challenging the procedures

that CWSL followed in expelling him from the law school.2 The trial court
denied Teacher’s request for a writ and entered a judgment in favor of
CWSL.3 Teacher appeals from the judgment. On appeal, he claims that
CWSL failed to provide him with a fair administrative process in expelling
him, among other contentions.
      The contours of the common law right to “fair process” Doe v. Regents of

University of California (2021) 70 Cal.App.5th 494, 513 (UC Davis),4 in


1     Unless otherwise specified, all subsequent references are to the Code of
Civil Procedure.

2     As explained in part II.B.1, post, Teacher’s complaint contains several
related causes of action.

3     In both its order denying Teacher’s request for a writ of administrative
mandate and in its judgment, the trial court treated the first cause of action
in Teacher’s complaint seeking a writ of administrative mandate as a petition
for writ of administrative mandate. We also treat the first cause of action in
Teacher’s complaint as if it were a petition for writ of administrative
mandate.

4     The UC Davis court used the term “fair process,” to refer to a private
university student’s common law right to a fair disciplinary hearing. (UC
Davis, supra, 70 Cal.App.5th at p. 513, italics added.) The UC Davis court
also observed, “ ‘For practical purposes, common law requirements for a fair
disciplinary hearing at a private university mirror the due process
protections at public universities.’ ” (Id. at p. 513, fn. 21, italics added;
quoting Doe v. Allee (2019) 30 Cal.App.5th 1036, 1061 (Allee).)

                                       2
private university student disciplinary settings is both unsettled and
evolving. (See, e.g., Doe v. Westmont College (2019) 34 Cal.App.5th 622, 634–

635 (Westmont) [reviewing case law].)5 However, one component of the right
to fair process is well established, commonsensical, and undisputed: “Where
student discipline is at issue, [a] university must comply with its own policies
and procedures.” (Doe v. University of Southern California (2016) 246
Cal.App.4th 221, 239 (USC).)
      CWSL violated this principle in expelling Teacher. CWSL’s
disciplinary procedures expressly provide, “The student or the student’s
spokesperson shall have the right to cross[-]examine witnesses.”
Notwithstanding this provision, CWSL did not afford Teacher the
opportunity to cross-examine any of the witnesses on whose statements
CWSL relied in reaching its decision to expel Teacher. In light of the fact
that CWSL entirely deprived Teacher of this important right guaranteed by
its own procedures, we reverse the judgment, emphasizing that we do not
reach any conclusion as to Teacher’s commission of the misconduct that

CWSL alleges.6 We remand for further proceedings.7



5      Our Supreme Court is currently considering the scope of the right to
fair process in Boermeester v. Carry, review granted September 16, 2020,
S263180.

6      Teacher also contends that CWSL did not support its determinations as
to his alleged misconduct with adequate findings and that CWSL’s expulsion
decision is not supported by substantial evidence. We do not address these
contentions in light of our reversal of the judgment on the ground that CWSL
did not provide Teacher with a fair hearing.

7    In the trial court, CWSL claimed that Teacher’s request for a writ of
administrative mandate should be denied pursuant to the doctrine of unclean
hands, based on misrepresentations in his 2013 application to CWSL. In
                                       3
                                      II.
              FACTUAL AND PROCEDURAL BACKGROUND

A. The underlying incidents8
      1. The September 30, 2017 incident
      On September 30, 2017, “a number of emails were sent from [J.E.’s]
CWSL student account with explicit sexual, racist or inappropriate content.
The [person who sent the e-mails] also printed approximately 200 [plus]
pages of study material and other various documents.”
      2. The January 13, 2018 incident
      The Summary describes another incident that occurred on January 13,
2018, in which inappropriate e-mails were sent from the e-mail account of

A.F.9 According to the Summary, A.F. had been using a computer in the “350
building student lounge,” on CWSL’s campus and thought she had logged off,




light of its denial of Teacher’s request for a writ on other grounds, the trial
court did not rule on CWSL’s affirmative defense of unclean hands.
       On remand, as explained in part III.B.1, post, the trial court shall
consider CWSL’s unclean hands affirmative defense. In addition, on remand,
after considering CWSL’s unclean hands affirmative defense, the trial court
shall address the remainder of the causes of action as outlined in part III.B.2,
post.

8     We base our description of the underlying incidents on a one-and one-
half page document that CWSL Dean of Students Wendy Bashant created
summarizing her investigation into the incidents underlying Teacher’s
expulsion (Summary). Although the Summary does not indicate who
authored it, CWSL states in its brief on appeal that Dean Bashant prepared
the Summary.

9   Another portion of the administrative record indicates that A.F. is a
CWSL student.

                                       4
but “computer records show that she did not log off.” The Summary states
that various documents were printed from A.F.’s account.
B. Proceedings at CWSL
      1. CWSL’s Code of Student Professional Conduct
      CWSL has adopted a Code of Student Professional Conduct (CSPC).
Article II of the CSPC is titled “Standards of Conduct,” and provides:
         “CWSL students are truthful, responsible, and professional
         toward each other and all other members of the CWSL
         community. They do not take unfair advantage of each
         other, nor do they engage in dishonesty, fraud, deceit, theft,
         misrepresentation or harassment. They also must not
         violate CWSL’s published policies. Students have an
         obligation to report known violations of this Code and
         assist in its enforcement.”

      Article III of the CSPC is titled “Procedures for Enforcement,”
(Procedures). Section 3 of the Procedures provides for a process of “Informal
Administrative Disposition,” which may culminate in an administrative
sanction of “suspension for no more than one term, with or without
conditions.”
      Section 4 of the Procedures is titled “Formal Professional Responsibility
Committee Disposition” and provides in its entirety:
         “The Vice Dean for Academic Affairs, Vice President of
         Student Life, or the Assistant Dean for Student and
         Diversity Services may, in his or her discretion, directly
         refer a case for formal hearing to the Professional
         Responsibility Committee (PRC). A formal PRC hearing
         shall also be held if requested by an accused student prior
         to administrative disposition or within 10 days thereafter.
         The PRC may dispense with a hearing and informally
         resolve any matter submitted for formal hearing.

         “All hearings shall be at the time and place determined by
         the PRC. The PRC shall appoint the members of the

                                       5
         Hearing Panel, which may include members of the PRC.
         The Hearing Panel shall review all matters de novo.

         “The Vice Dean for Academic Affairs, Vice President of
         Student Life, the Assistant Dean for Student and Diversity
         Services, or his or her designee shall present relevant
         evidence to the Hearing Panel. The accused student has
         the right to be present, to receive a statement of the
         charges against him or her, to be personally heard, and to
         present appropriate evidence and arguments. The accused
         student may also elect to have a spokesperson present
         during the hearing. The student or the student’s
         spokesperson shall have the right to cross[ ]examine
         witnesses. The Hearing Panel shall determine the
         admissibility of evidence without being bound to rules of
         evidence and/or procedure.”

      Section 5 of the Procedures outlines how the Hearing Panel shall
resolve matters referred to it and provides, “A majority of the Hearing Panel
shall announce its decision and shall prepare a final written report.” In
addition, if the Hearing Panel finds that the student has violated the
“Standards of Conduct,” the Hearing Panel shall “state the applicable
sanction,” including “suspension for more than one term or expulsion from
the Law School.” Section 5 further provides that any sanctions shall be
imposed as follows:
         “The Vice Dean for Academic Affairs, Vice President of
         Student Life, and the Assistant Dean for Student and
         Diversity Services, in consultation with the Dean, shall
         impose all sanctions, as determined by the Hearing Panel.
         A Hearing Panel Report which imposes a sanction shall
         become part of the sanctioned student’s record.”

      2. CWSL’s letter to Teacher setting a PRC hearing
      The administrative record indicates that CWSL conducted an
investigation into the incidents described in the Summary. On February 7,


                                       6
2018, CWSL’s Vice Dean of Academic Affairs, Donald Smythe, sent Teacher a
letter accusing Teacher of committing the following violations of the CSPC:
         “1. Obtaining unauthorized access to the accounts of two
         other [CWSL] students, on September 30th[,] 2017 and
         January 13th, 2018, and using those accounts to send
         inappropriate emails to a number of faculty and students
         as well as one alumnus. These were violations of the CSPC
         both because of the misrepresentation of the identity of the
         sender and also because the emails were offensive or
         abusive in nature.

         “2. On both occasions using those accounts to print a
         number of items that were then charged to those students.
         These were violations of the [CSPC] because they were
         tantamount to thefts from those other students.”

      Dean Smythe informed Teacher that a formal PRC hearing would be
held to consider the allegations, as follows:
         “Under the Law School’s Regulations, the Professional
         Responsibility Committee needs to hold a hearing to
         consider those charges (a copy of the CSPC is attached).
         The hearing is scheduled for Monday, February 12th, at
         4PM in the Boardroom on the 2nd floor of the 225 Building.
         It will not be a trial and it will not be similar to a trial. I do
         not anticipate that there will be any witnesses or other
         persons who will be present to provide additional
         information. All of the other information to be considered
         is in the form of emails and computer logs. You have
         previously had an opportunity to see those documents and
         may review them before the scheduled meeting. They are
         being held at the front desk of the Vice Dean’s office.
         Under the Regulations,[10] you are entitled to bring a
         spokesperson to the hearing if you wish to do so.

10    It appears that Dean Smythe’s references to the “Law School’s
Regulations,” and the “Regulations,” in his letter were references to the
CSPC. Apart from the CSPC, there are no other law school regulations
contained in the administrative record or referred to by the parties.

                                         7
         “If you have any questions about the charges against you or
         the hearing, please address them to Dean Bashant.”

      3. The hearing
      On February 12, 2018, a Panel of the Professional Responsibility

Committee (Panel) held a hearing to consider the matter.11 There is no
verbatim transcript of the hearing. The administrative record contains notes

(Notes) summarizing the hearing.12
      The Notes state that at the outset of the hearing Dean Bashant
indicated that that “Panel has reviewed the packet of info.” Neither the
Notes nor any other document in the administrative record indicates what
documents were contained in the packet. However, the Notes indicate that
the hearing consisted of a discussion among the Panel members, Teacher,
and Dean Bashant about the incidents, apparently based on documents

contained in the administrative record.13
      The administrative record includes the following documents:
         1. Copies of e-mails allegedly sent during the incidents;

         2. Copies of e-mails pertaining to the scheduling of
         interviews between Teacher and CWSL administrators
         during the investigation;

         3. Dean Bashant’s Summary;



11    The Panel was comprised of four CWSL professors.

12  The Notes indicate that Teacher, Dean Bashant, the four Panel
members, and a note taker attended the hearing.

13    The Notes are five pages in length.

                                      8
        4. Copies of e-mails allegedly sent during the incidents
        with annotations apparently written by Dean Bashant;

        5. Copies of e-mails sent either to or from Dean Bashant
        pertaining to her investigation, including e-mails from
        Teacher;14

        6. A document with the handwritten words “rough
        timeline” pertaining to the September 30 incident
        apparently prepared by Dean Bashant;15

        7. A security official’s January 14, 2018 incident report
        pertaining to A.F.’s disclosure of the January 13, 2018
        incident and a supervisor’s review of the security official’s
        incident report;

        8. Tables documenting login information for certain CWSL
        computers on January 13, 2018;16


14     Some of these e-mails contain witness statements. For example, there
is an e-mail from J.E. to Bashant that states in part: “I do not know how the
investigation surrounding my email predicament is progressing, but I wanted
to let you know that I as of yet have not received any sort of correspondence
back from the CPTeacher email . . . .”
       Other e-mails contain summaries of witness statements. For example,
an e-mail from Susan Finster, Assistant Dean for Student & Diversity
Services, to Dean Smythe and Dean Bashant states in part:
        “[J.E.] is here in my office. He has provided the following
        information:
        “Saturday evening, September 30, between 7:00-7:30 p.m.
        he was in the Student Computer Lab reviewing his CWSL
        emails and printing outlines. The computer screen went
        blank and [J.E.] thought he was signed out of his email
        account. He left around 7:30 p.m.”

15   The document includes a list of alleged “email[s] and printing from
hacked account,” as well as tables and login information for certain CWSL
computers pertaining to the September 30 incident.

                                       9
           9. A table listing documents printed from various CWSL
           printers on January 13, 2018;

           10. A statement from a security guard named Kourtney
           Brown regarding her observations of individuals on the
           CWSL campus on the evening of January 13 near the time
           of the incident;17

        4. Teacher’s posthearing submission
        A few days after the hearing, Teacher requested that CWSL allow him
to “provide a written response to the matters discussed and the email
evidence presented at the [Panel’s hearing].” The Panel granted Teacher’s
request.
        Teacher subsequently sent the Panel an e-mail that stated in relevant
part:
           “On 1/13/2018 [i]t is highly likely I was in the 350 building
           to use the bathroom before going to building 290. I do not
           specifically recollect being in the building but I assume I
           was to use the bathroom then immediately leaving after
           doing so.”

        Together with the e-mail, Teacher submitted a document to the Panel
titled “Computer Incident Timeline,” that summarized computer login
information, information concerning e-mails sent and documents printed
from J.E.’s and A.F.’s accounts, and “[p]ossible [t]heor[ies],” as to the identity
of the person or persons who sent the e-mails. For each theory, Teacher



16    Although the table does not contain a date, from the remainder of the
administrative record one can infer that the table pertains to January 13,
2018.

17      We discuss Ms. Brown’s statement in part III.A.3.d, post.

                                        10
proposed a series of questions related to the theory. For example, with
respect to the September 30, 2017 incident, Teacher stated:
         “Possible Theory

         “[J.E.] sent the emails himself and printed the documents
         himself.

         “-Was [user ‘Dj’18] questioned about who was in the library
         at the time, and who was in the computer lab with them at
         the time?

         “-What time did [J.E.] claim to leave the computer lab?”

      The document that Teacher submitted contained numerous other
questions related to this and other theories that Teacher propounded
pertaining to the two incidents. Many of the questions are ones that Teacher
could have posed during cross-examination of the witnesses on whose
statements CWSL relied, if given the opportunity. Teacher also submitted
photographs of text messages that he said he had received from one of the
students who had allegedly received e-mails sent during the September 30

and January 13 incidents.19


18     Within the “rough timeline,” document described in part II.B.3, ante, is
a table that states that an account with a username beginning with the
letters “Dj,” was logged in to a CWSL computer from 5:30 p.m. until 8:23 p.m.
on the evening of the September 30, 2017 incident. The Summary of the
evidence indicates that the malicious “printing/emailing” began at 8:48 p.m.

19     During the Panel hearing, Teacher stated that he had a “falling out,”
with the other student and suggested that the other student may have been
the perpetrator of the incidents in question. Although the texts were not
related to the September 30 and January 13 incidents, Teacher submitted the
photographs of the texts to support his theory that the other student had the
ability and motivation to send the malicious e-mails.

                                      11
      5. The Panel’s report
      In late February 2018, the Panel issued its report. In the report, the
Panel explained that Teacher had been accused of accessing the accounts of
two CWSL students and sending e-mails and printing documents from those
accounts without the other students’ permission. The Panel also outlined the
process that it had followed to determine the truth of these allegations:
         “On February 12, 2018, the [Panel] held a hearing at which
         Mr. Teacher was present. Dean Bashant provided the
         [Panel] and Mr. Teacher with documents[20] detailing
         inappropriate and offensive emails sent on September 30,
         2017, between 8:50pm and 9:30pm from the account of
         [J.E.] (a second-year student) and on January 13, 2018,
         between 9:00pm and 10:00pm from the account of [A.F.] (a
         third- year student). In addition[,] a number of documents
         were printed on both occasions from those students’
         accounts. Upon learning of the receipt of one or more of the
         emails from the recipients, both students immediately
         reported the incidents to the Law School, stating that their
         accounts had been wrongfully accessed by an unauthorized
         person. In both cases, the students had been using [CWSL]
         [c]omputers for some time prior to the emails and printing,
         but stated that they had left those computers prior to the
         time the emails were sent. Attached to this memorandum
         are copies of those emails, with the names and email
         addresses of the recipients redacted. Mr. Teacher
         subsequently asked for permission to provide the [Panel]
         with an additional written statement and copies of text
         messages he had received from one of the students who had
         received emails sent during both incidents. The [Panel]
         granted Mr. Teacher’s request and subsequently met again
         on February 22, 2018, to consider the additional material
         provided by Mr. Teacher.”



20   The administrative record does not clearly indicate what “documents”
Dean Bashant provided the Panel.

                                      12
      The Panel issued the following findings pertaining to the alleged
misconduct:
         “Using the preponderance of the evidence standard, the
         [Panel] finds that sufficient evidence was presented to
         conclude that it is more likely than not that Mr. Teacher is
         responsible for accessing the accounts of Mr. [E.] and
         [Ms. F.] without authorization, and for using those
         accounts to send offensive and inappropriate emails and for
         printing a number of documents.”

      Finally, the Panel stated that it recommended expulsion given the
serious nature of Teacher’s violations of the CSPC.
      6. Teacher’s expulsion
      After the Panel issued its report, Dean Smythe sent Teacher a letter
informing him that CWSL had expelled him from the law school. CWSL
included a copy of the Panel’s report with the letter.
C. Proceedings in the trial court
      1. Teacher’s complaint
      Teacher filed a complaint challenging his expulsion from CWSL.
Teacher’s complaint contained four causes of action styled as: writ of
administrative mandate (first cause of action); breach of contract (second
cause of action); breach of the covenant of good faith and fair dealing (third
cause of action); and declaratory relief (fourth cause of action). In his
complaint, Teacher contended that CWSL “failed to follow its own internal
procedures relating to the disciplinary procedure and breached its agreement
with [Teacher].”
      In his cause of action seeking a writ of administrative mandate,
Teacher alleged that CWSL had denied him a fair process in expelling him,
for numerous reasons, including failing to “provide [him with] the



                                       13
opportunity to confront or cross-examine any witnesses against him at the
hearing or at any other time.”
      Teacher also claimed that CWSL’s wrongful expulsion supported his
causes of action for breach of contract and breach of the covenant of good
faith and fair dealing. In his declaratory relief cause of action, Teacher
requested a judicial determination that CWSL had failed to provide him with
a fair hearing.
      2. CWSL’s answer
      CWSL filed an answer to the cause of action for writ of administrative
mandate in which it denied having failed to provide Teacher with a fair
hearing. CWSL also alleged, as an affirmative defense, that Teacher’s claims
were barred by the doctrine of unclean hands.
      3. The trial court’s stay of the causes of action for breach of contract,
         breach of the covenant of good faith and fair dealing, and
         declaratory relief pending a determination of Teacher’s request
         for writ relief

      On the same day that CWSL filed its answer to the cause of action for
writ of administrative mandate, the trial court entered a stay of the causes of
action for breach of contract, breach of the covenant of good faith and fair
dealing, and declaratory relief, pursuant to a stipulation of the parties. The
order provided in relevant part, “After the Court rules on the writ, if the case
has not been dismissed, [CWSL] will have 30 days to answer the verified
[c]omplaint as to the second through fourth causes of action.”
      4. Teacher’s opening brief in support of his request for a writ of
         administrative mandate

      Teacher filed an opening brief in the trial court in which he argued that
the proceedings by which CWSL expelled him were unfair on numerous



                                       14
grounds, including that CWSL had failed to permit him to cross-examine

witnesses as guaranteed by the Procedures.21
      5. CWSL’s opposition
      CWSL filed an opposition in which it argued that it had provided
Teacher with a fair hearing and that it had complied with the Procedures.
With respect to Teacher’s contention that CWSL had failed to afford him the
opportunity to cross-examine witnesses, CWSL argued that Dean Smythe
had informed Teacher prior to the disciplinary hearing that the hearing
would “ ‘not be a trial and it will not be similar to a trial.’ ” CWSL also noted
that Dean Smythe informed Teacher that he did not anticipate that any
witnesses would be present at the hearing. CWSL then argued:
         “Mr. Teacher did not . . . raise the issue of witness cross-
         examination at the hearing. [Citation.] Even after the
         hearing, CWSL provided Mr. Teacher the opportunity to
         provide additional documents and arguments. Mr. Teacher
         did so, and the [Panel] considered the additional documents
         and arguments he submitted. [Citations.] The [Panel]
         made its determinations based on Mr. Teacher’s testimony
         and the documentary evidence. As such, there were no
         witnesses to cross-examine.”

      CWSL also argued that Teacher’s request for a writ should be denied
pursuant to the doctrine of unclean hands based on Teacher’s providing false

information on his 2013 application to CWSL.22 CWSL contended, “Where


21    Teacher also contended that CWSL’s findings that he committed the
alleged misconduct are insufficient and not supported by the evidence.

22   CWSL argued that Teacher made several false representations on his
2013 application. For example, CWSL argued:
         “In his 2013 application, Mr. Teacher responded to the
         question of whether he had previously applied to California
         Western School of Law with a ‘no.’ However, Mr. Teacher
                                       15
the ultimate issue before the trial court is whether [Teacher] should be
permitted to continue his legal education, the Court can and should exercise
its discretion to prevent dishonest individuals from entering the legal
profession.”
       In support of its unclean hands defense, CWSL submitted evidence,
including a request that the trial court take judicial notice of a legal opinion
pertaining to Teacher,23 and a declaration and accompanying exhibits
containing Teacher’s 2008 and 2013 applications to CWSL.
       6. Teacher’s reply
       Teacher filed a reply brief in which he reiterated the arguments raised
in his opening brief, including his contention that CWSL had violated his
right to a fair process by denying him the right to cross-examine witnesses.
With respect to CWSL’s argument that there were “no witnesses . . . available
for Teacher to cross-examine at the hearing,” Teacher responded, “CWSL
misses the whole point of cross-examining witnesses at a hearing, which is to
avoid subjecting students to severe disciplinary consequence based solely on
circumstantial ‘evidence’ and inference.”
       Teacher also claimed that the trial court could not “deny the writ for
unclean hands,” (boldface and capitalization omitted) arguing in part,
“Teacher denies and contests the allegations and demands a fair hearing on
the issue . . . .”


           in fact had previously applied to [CWSL] in 2008 and was
           denied admission.”

23    The opinion stated that “Teacher was removed from his position [as a
transportation security screener] on March 7, 2005, during the applicable
two-year trial period, for making sexually explicit comments while on official
duty.”

                                       16
      Together with his reply, Teacher filed an objection to CWSL’s
opposition brief, alleging that the brief exceeded the permissible length.
Teacher also filed an objection to CWSL’s request for judicial notice and
evidentiary objections to the declaration and accompanying exhibits that
CWSL lodged in support of its unclean hands defense.
      7. The trial court’s ruling
      After holding a hearing and issuing a tentative ruling, the trial court

entered a final order denying Teacher’s request for writ relief.24 With
respect to Teacher’s objection to being denied the opportunity to cross-
examine witnesses, the trial court ruled as follows:
         “According to the CSPC, at the hearing, the accused
         student has the right to be present, to receive a statement
         of the charges against him and to be personally heard and
         to present appropriate evidence and arguments. The
         student shall have the right to cross-examine witnesses.
         With the exception of the right to cross-examine, [CWSL]
         has complied with its policy and procedure. However, it
         appears that in this case there were no witnesses as the
         charges were founded upon computer records, e-mails,
         [Teacher’s] classes and circle of professors and
         acquaintances. While the security guard could have
         testified and [Teacher] theoretically could have cross-
         examined her regarding her verification that [Teacher] was
         present at the time of one of the unauthorized uses
         occurred [sic], the determination against him was made
         upon the computer records placing him in the area.”




24    Teacher filed an objection to the tentative ruling. The trial court
confirmed the Tentative ruling after the hearing.
      In its order, the court granted CWSL’s request for judicial notice and
overruled Teacher’s evidentiary objections and his objection to CWSL’s
request for judicial notice.

                                      17
      8. The judgment
      The trial court entered a judgment in CWSL’s favor on all of the causes
of action in Teacher’s complaint in December 2020.
      9. The appeal
      Teacher filed a timely appeal from the judgment in January 2021.
                                        III.
                                  DISCUSSION
A. CWSL violated Teacher’s right to fair process by denying him the right to
   cross-examine witnesses as guaranteed by the Procedures

      Teacher claims that CWSL failed to provide him with a fair process in
expelling him from the law school. Among other arguments in support of this

contention,25 Teacher claims that he “was denied the right to cross-examine
any witnesses or accusers, even though such right is guaranteed to accused
students under [the Procedures].”
      1. Governing law and standard of review
            a. Section 1094.5’s fair hearing requirement and the applicable
               standard of review

      Section 1094.5, subdivision (a) provides for the issuance of a writ of
administrative mandate, “for the purpose of inquiring into the validity of any
final administrative order or decision made as the result of a proceeding in
which by law a hearing is required to be given, evidence is required to be
taken, and discretion in the determination of facts is vested in the inferior
tribunal, corporation, board, or officer . . . .” Section 1094.5 subdivision (b)
provides in relevant part that “[t]he inquiry in such a case shall extend to . . .



25     We discuss Teacher’s other contentions as to CWSL’s alleged denial of
his right to fair process in part III.A.4, post.

                                        18
whether there was a fair trial . . . .” “ ‘ “[A] ‘ “fair trial” ’ means . . . ‘a fair
administrative hearing.’ ” ’ ” (Allee, supra, 30 Cal.App.5th at p. 1059.)
      “ ‘We review the fairness of the administrative proceeding de novo[,]
“. . . ‘because the ultimate determination of procedural fairness amounts to a
question of law.” [Citation.]’ ” (Allee, supra, 30 Cal.App.5th at p. 1059.)
             b. The fair hearing requirement in student disciplinary cases
      “ ‘California courts have long recognized a common law right to fair
procedure protecting individuals from arbitrary exclusion or expulsion from
private organizations which control important economic interests.’ [Citation.]
Such a private organization’s actions must be both substantively rational and
procedurally fair. [Citation.]” (Rosenblit v. Superior Court (1991)
231 Cal.App.3d 1434, 1445; see also Pomona College v. Superior Court (1996)
45 Cal.App.4th 1716, 1722 [“It is now authoritatively established that section
1094.5 will apply to nongovernmental administrative agencies”].)
      More specifically, “the provisions of section 1094.5 . . . apply to the case
of a student who is subject to university disciplinary proceedings,” when the

university “provides for an evidentiary hearing.”26 (Gupta v. Stanford
University (2004) 124 Cal.App.4th 407, 411; accord USC, supra,
246 Cal.App.4th at p. 237, fn. 9 [noting the availability of a writ of
administrative mandate under section 1094.5 to review a private university’s
student disciplinary hearing]; Allee, supra, 30 Cal.App.5th at p. 1059 [same].)



26    The Procedures expressly provide for an evidentiary hearing, stating
that CWSL’s representatives “shall present relevant evidence to the Hearing
Panel,” and that the accused student shall have the right “to present
appropriate evidence . . . .”
      CWSL acknowledges the applicability of section 1094.5 to the review of
the Panel’s hearing.

                                            19
      “Fair hearing requirements are ‘flexible’ and entail no ‘rigid
procedure.’ ” (Allee, supra, 30 Cal.App.5th at p. 1062.) Indeed, “[u]ntil
recently, few cases had attempted to define ‘fair hearing standards for
student discipline at private universities.’ ” (Id. at p. 1061.) However, as
outlined in part I, ante, one of the principles that is well established, and that
CWSL does not dispute, is that a “university must comply with its own
policies and procedures,” (USC, supra, 246 Cal.App.4th at p. 239, citing,
Berman v. Regents of University of California (2014) 229 Cal.App.4th 1265,

1271 (Berman).)27
      2. CWSL’s forfeiture argument
      Before addressing the merits of Teacher’s claim, we consider CWSL’s
contention that Teacher’s “failure to object to [the] lack of cross-examination
at [the] administrative hearing forfeited this claim on appeal.” (Citing JMS
Air Conditioning & Appliance Service, Inc. v. Santa Monica Community
College Dist. (2018) 30 Cal.App.5th 945, 962 & fn. 6 (JMS Air Conditioning).)

27     Numerous recent cases have considered the scope of a student’s fair
hearing rights in the context of alleged sexual misconduct. (See Doe v.
Regents of University of California (2021) 70 Cal.App.5th 521, 534 [reviewing
case law].) The “trend in case law has been to expect more adversarial and
criminal-trial-like procedures when a student is accused of sexual misconduct
and the complainant’s credibility is questioned.” (Ibid.)
       CWSL contends that “the jurisprudence on student sexual assault cases
is inapposite due to the unique nature of sexual assault inquiries which
necessarily come down to the credibility of the witnesses to determine if the
alleged incident actually happened in the first place.”
       We need not determine the applicability of recent case law concerning
the fair hearing rights of student’s accused of sexual misconduct, because it is
clear and undisputed that the right to fair process is not limited to sexual
misconduct cases. While CWSL maintains that it “complied with its own
policies and procedures,” (capitalization omitted) CWSL does not dispute that
it was required to do so as a component of Teacher’s common law right to fair
process.

                                       20
      As noted in part II.B.2, ante, prior to the disciplinary hearing, CWSL’s
Dean Smythe sent Teacher a letter on February 7, 2018 informing Teacher
that a disciplinary hearing had been scheduled. Dean Smythe characterized
the hearing as follows:
         “It will not be a trial and it will not be similar to a trial. I
         do not anticipate that there will be any witnesses or other
         persons who will be present to provide additional
         information. All of the other information[28] to be
         considered is in the form of emails and computer logs.”

      Thus, as CWSL notes in its brief, “Dean Smythe’s February 7, 2018
letter informed Mr. Teacher that the hearing would consist of going over the
emails and computer logs . . . .”
      The Notes state that, at the outset of the hearing, Dean Bashant
outlined the nature of the proceeding:
         “Dean Bashant (Bashant): Opened the meeting with
         introductions and stated purpose – provide you opportunity
         to be heard on evidence we will consider. Not courtroom –
         no courtroom procedures apply. Questions can be answered
         by committee or by you.”

      CWSL also asserted in both the trial court and in this court that
Teacher’s right to cross-examine witnesses was not abridged because “there
were no witnesses to cross-examine.”
      Given CWSL’s unwavering interpretation of the Procedures as
affording Teacher the right to cross-examine witnesses only to the extent that
CWSL chose to present witnesses at the disciplinary hearing, and its clear


28    Although it is not entirely clear what Dean Smythe meant by “other
information,” it appears that he may have been referring to the copy of the
CSPC that he included with his February 7 letter. Dean’s Smythe’s letter did
not refer to any evidence in the case other than e-mails and computer logs.

                                         21
intent not to present any witnesses, any request by Teacher to assert his
right to cross-examine would have been futile. Accordingly, we conclude that
Teacher has not forfeited his contention that CWSL violated his right to
cross-examination by failing to assert his right to cross-examine witnesses at
the Panel hearing. (See, e.g., People v. Zaheer (2020) 54 Cal.App.5th 326, 337
[forfeiture is excused when an objection would have been futile].)
      Even assuming that Teacher had forfeited his right to cross-examine
witnesses, “we exercise our discretion to address [Teacher’s] argument.”
(JMS Air Conditioning, supra, 30 Cal.App.5th at p. 962.) The record recited
above indicates that CWSL affirmatively discouraged Teacher, who
represented himself throughout the proceedings at CWSL, from seeking to
cross-examine witnesses at the Panel hearing by informing him prior to the
hearing that the hearing would “not be a trial and it will not be similar to a
trial,” and that CWSL did not “anticipate that there will be any witnesses or
other persons who will be present to provide additional information.” In
addition, at the outset of the hearing, Dean Bashant indicated that “no
courtroom procedures apply,” and that “[q]uestions can be answered by

committee or by you.”29 Under these circumstances, we conclude that it is
appropriate to consider Teacher’s claim on the merits.




29    We quote from the Notes. As discussed in part II.B.3, ante, the only
record of what transpired at the disciplinary hearing are the Notes. While we
do not conclude that the lack of a verbatim transcript necessarily precludes
the application of the forfeiture doctrine, the lack of certainty as precisely
what was stated at the disciplinary hearing weighs in favor of our decision to
exercise our discretion to consider the merits of Teacher’s argument.

                                       22
      3. CWSL violated Teacher’s right to cross-examine witnesses
            a. Principles of interpretation
      Generally, we defer to an agency’s interpretation of its own procedures.
(Berman, supra, 229 Cal.App.4th at p. 1272, citing Yamaha Corp. of America
v. State Bd. of Equalization (1998) 19 Cal.4th 1, 12 (Yamaha).) One “reason
we give weight to the agency interpretation of its own policies and procedures
is because the agency has developed a level of ‘expertise’ in light of its
familiarity with the legal and regulatory issues.” (Berman, supra, at
p. 1272.)
      However, in this case, CWSL does not contend that it has expertise
with respect to any legal or regulatory issues that might inform our
interpretation of the cross-examination provision in the Procedures. Nor does
CWSL suggest that it has previously interpreted the Procedures in any
particular manner. Indeed, CWSL does not contend that we should defer to
its interpretation of the Procedures, nor does CWSL present any developed
legal argument as to the scope and meaning of the right to cross-examine
witnesses contained in the Procedures to which we could defer, were we to

determine that such deference was appropriate.30 Under, these
circumstances, whatever interpretation CWSL might be said to have of the
Procedures does not “merit[ ] any measure of presumptive deference.”
(McHugh v. Protective Life Ins. Co. (2021) 12 Cal.5th 213, 245 [declining to
apply Yamaha deference where record did not contain evidence of “official


30    We consider in part III.A.3.d, post, CWSL’s contention that it did not
violate Teacher’s right to cross-examine witnesses. While we infer from
CWSL’s argument that it interprets the Procedures as providing merely for
the cross examination of witnesses who CWSL calls to provide live testimony
at a Panel hearing, CWSL does not offer any legal argument as to why this
court should adopt this implied interpretation.

                                        23
guidance on the agency’s construction,” of two statutes and party provided no
“good reason why [reviewing court] should defer”].)
      “ ‘Generally, the rules that govern interpretation of statutes also govern
interpretation of . . . policies promulgated by administrative bodies . . . .”
(Akella v. Regents of University of California (2021) 61 Cal.App.5th 801, 817,
citing Berman, supra, 229 Cal.App.4th at p. 1271.) Thus, we apply “the
general rules of statutory interpretation and construction,” to the Procedures.
(Akella, supra, at p. 817.) We interpret the words in the Procedures by their
“ ‘ “plain, commonsense meaning,” ’ ” reading them “ ‘ “as a whole,” ’ ” with

the goal of ascertaining the intent of the body that adopted the Procedures.31
(Id. at pp. 817–818.)
            b. The Procedures
      As outlined in part II.B.1, ante, Article III of the CSPC contains the
Procedures. Section 4 of the Procedures provides for a “formal PRC hearing”
to be held by a panel of the Professional Review Committee prior to CWSL’s
imposition of severe sanctions based on a student’s misconduct. The
Procedures describe the hearing in relevant part as follows:
         “The Vice Dean for Academic Affairs, Vice President of
         Student Life, the Assistant Dean for Student and Diversity
         Services, or his or her designee shall present relevant
         evidence to the Hearing Panel. The accused student has
         the right to be present, to receive a statement of the
         charges against him or her, to be personally heard, and to
         present appropriate evidence and arguments. The accused
         student may also elect to have a spokesperson present
         during the hearing. The student or the student’s
         spokesperson shall have the right to cross[-]examine


31    Neither the administrative record nor the briefing in this case reveals
any information about the adoption of the Procedures or any other extrinsic
information concerning their meaning beyond their text.

                                        24
         witnesses. The Hearing Panel shall determine the
         admissibility of evidence without being bound to rules of
         evidence and/or procedure.” (Italics added.)

            c. The Procedures generally grant an accused student the right to
               cross-examine any person on whose statement the Panel relies
               in reaching its determination

      While CWSL appears to contend that the Procedures provide merely for
the right to cross-examine witnesses whom CWSL calls to provide live
testimony at a Panel hearing, the Procedures contain no language limiting
the witnesses whom the student “shall have the right” to cross-examine. To
the extent that CWSL intends to argue that the word “witnesses” in the
Procedures refers solely to those individuals whom CWSL elects call to
provide live testimony at a Panel hearing, it fails to present any argument as
to why the word should be interpreted so narrowly.
      Common definitions of the word “witness” reveal that it is not used
solely to refer to individuals who provide live testimony at a hearing, but
rather, includes those who have firsthand knowledge of material facts and
whose statements are relied on by the decisionmaker(s).32 For example,
Black’s Law Dictionary defines “witness” as follows:
         “witness n. (bef. 12c) 1. Someone who sees, knows, or
         vouches for something . 2. Someone who gives testimony under oath or
         affirmation (1) in person, (2) by oral or written deposition,
         or (3) by affidavit . • A witness must be legally competent to
         testify. — witness, vb.

         “ ‘The term “witness,” in its strict legal sense, means one
         who gives evidence in a cause before a court; and in its


32    The Procedures do not contain a definition of the word “witnesses.”

                                      25
         general sense includes all persons from whose lips
         testimony is extracted to be used in any judicial proceeding,
         and so includes deponents and affiants as well as persons
         delivering oral testimony before a court or jury.” ’ 97 C.J.S.
         Witnesses § 1, at 350 (1957).”

      Similarly, Merriam-Webster’s online dictionary defines “witness” in
relevant part as “one that gives evidence specifically: one who testifies in a
cause or before a judicial tribunal,” (Merriam-Webster Dict. Online (2022)
 [as of April 5, 2022],
archived at  [definition “2”]), and “one who
has personal knowledge of something.” (Ibid. [definition “4”].)
      The meaning of “witnesses” as the word is used in the Sixth
Amendment also is not limited to those persons who provide live

testimony.33 “ ‘[T]he word “witnesses” in the Sixth Amendment’ is defined as
‘ “those who ‘bear testimony.’ ” ’ [Citation.] ‘Testimony,’ in turn, is a
‘ “ ‘solemn declaration or affirmation made for the purpose of establishing or
proving some fact.’ ” ’ [Citations.]” (People v. Blacksher (2011) 52 Cal.4th
769, 811.) Thus, it is clear that, for purposes of the Sixth Amendment, the
term “witnesses” is not restricted to those persons whom authorities elect to
call to provide live testimony at a criminal trial. (See, e.g., Melendez-Diaz v.
Massachusetts (2009) 557 U.S. 305, 311 [forensic analysts who provided
written affidavits reporting the results of their analyses that were admitted

in evidence “were ‘witnesses’ for purposes of the Sixth Amendment”].)34


33     The Confrontation Clause of the Sixth Amendment to the United States
Constitution states: “In all criminal prosecutions, the accused shall enjoy the
right . . . to be confronted with the witnesses against him.” (Italics added.)

34    We emphasize that we do not conclude that the confrontation right
provided in the Sixth Amendment is identical to the right to cross-examine
                                        26
      In addition, courts considering fair hearing procedures in the context of
student disciplinary proceedings have not used the word “witnesses” to refer
solely to persons who provide live testimony. For example, in Westmont,
supra, the court used the term “witnesses” to refer to persons who had
provided statements to investigators concerning a student’s alleged
misconduct:
         “First, the Panel did not hear testimony from three critical
         witnesses—K.S., M.H., and M.W.—yet it relied on portions
         of their statements to corroborate Jane’s account or to
         impeach the credibility of John and his supporting
         witnesses.” (Westmont, supra, 34 Cal.App.5th at p. 636.)

      Further, to interpret the word “witnesses” in the Procedures to refer
solely to those persons who provide live testimony at a CWSL disciplinary
hearing would permit CWSL to undermine the very right to cross-
examination that it adopted in the Procedures. CWSL points to nothing to
support an interpretation of the Procedures that would permit CWSL to
condition an accused student’s right to cross-examine witnesses on whether
CWSL chooses to call such persons to provide live testimony at a PRC
hearing. Such an interpretation would allow the school to circumvent the
accused student’s right to cross-examination by not presenting witnesses and
instead, as it did in this case, expel a student based on the statements of
witnesses whom the accused student was not given an opportunity to cross-

examine.35


witnesses under the Procedures. Rather, we point to the Sixth Amendment
as an example of an instance in which the word “witnesses” has been
determined not to have the narrow meaning that CWSL impliedly ascribes to
it.

35    Indeed, as discussed in part III.A.3.d, post, contrary to CWSL’s
assertion that it did not rely on witness statements and that the evidence
                                       27
      In interpreting the Procedures’ cross-examination provision, we have
considered that the Procedures authorize the Panel to “determine the
admissibility of evidence without being bound to rules of evidence and/or
procedure.” However, that provision cannot reasonably be construed to
permit the Panel, in adjudicating whether a student is responsible for alleged
misconduct, to rely on witness statements that the accused student has had
no opportunity to cross-examine. Rather, we must interpret the provision in
light of, and in harmony with, the Procedures’ guarantee of a student’s right
to cross-examine witnesses. (See Akella, supra, 61 Cal.App.5th at p. 818 [in
interpreting a provision of law a court is to interpret law “as a whole”]; accord
Los Angeles County Metropolitan Transportation Authority v. Alameda
Produce Market, LLC (2011) 52 Cal.4th 1100, 1107 [“We must harmonize the
statute’s various parts by considering it in the context of the statutory
framework as a whole”].) Statedly differently, we decline to interpret the
Panel’s authority to determine the admissibility of evidence as a license to
eviscerate the right to cross-examination provided in the immediately
preceding sentence of the Procedures.
      In light of the foregoing, and without purporting to interpret the
Procedures with respect to every possible scenario concerning the right to
cross-examination that might arise, we conclude that the Procedures
generally grant an accused student the right to cross-examine any person who
makes a statement to those investigating the alleged misconduct on which the


that the Panel considered consisted only of e-mails and computer printouts, it
appears that the Panel in fact relied in part on summaries of witness
statements prepared by Dean Bashant rather than verbatim statements. In
addition, in at least one instance, the Panel was presented with a summary of
a witness’s statement that differed materially from the witness’s written
statement contained in the record.

                                        28
Panel relies in reaching its determination. We say “generally,” because we
recognize that the Panel may adopt reasonable restrictions with respect to
the rule of cross-examination in applying the provision in a particular case
(e.g., exceptions based on materiality or unavailability). Further, because we
recognize that the Procedures do not authorize a criminal trial (Doe v.
University of Southern California (2018) 29 Cal.App.5th 1212, 1232), to the
extent an out-of-court statement would be admissible at a criminal trial, the
Panel would almost certainly be allowed to rely on such a statement in an
administrative hearing under the Procedures. However, what CWSL may not
do is purport to provide an accused student with a right to cross-examination,
only to eviscerate that right by holding a hearing without calling any
witnesses to provide live testimony and adjudging the accused student guilty
of misconduct based in part on summaries of witness statements made to

those investigating the misconduct.36
            d. CWSL violated Teacher’s right to cross-examination as
               guaranteed by the Procedures

      CWSL contends that it did not violate Teacher’s right to cross-examine
witnesses as guaranteed by the Procedures. It argues, “In this case, there
were no witnesses at the hearing to cross-examine.” (Italics added.) CWSL
also argues, “The [Panel] made its determinations based on Mr. Teacher’s
testimony and the documentary evidence. As such, there were no witnesses
to cross-examine.” (Italics added.)
      For the reasons discussed in part III.A.3.c, ante, a student’s right to
cross-examine witnesses under the Procedures extends to all witnesses on
whose statements CWSL relies in adjudicating whether the student is

36    As discussed in part III.A.3.d, post, that is exactly what occurred in this
case.

                                       29
responsible for the misconduct alleged. Thus, the fact that CWSL did not call
any witnesses at the hearing in this case does not establish that CWSL did
not violate Teacher’s right to cross-examine witnesses.
      With respect to CWSL’s contention that the Panel based its decision
solely on Teacher’s testimony and “documentary evidence,” (italics added) it is
clear from the record that many of the documents on which the Panel relied
are summaries of witness statements made to those charged with
investigating the alleged misconduct.
      To begin with, the Panel expressly relied on witness’ statements made

to CWSL’s administrators during the investigation.37 Further, the
administrative record includes numerous documents that contain witness
statements—or summaries thereof— related to the alleged misconduct, which

the Panel appears to have considered.38 For example, the Summary appears

to be based, in part, on statements from J.E. and A.F.39 The administrative



37 As noted in II.B.5, ante, the Panel’s findings state:

         “Upon learning of the receipt of one or more of the emails
         from the recipients, both students immediately reported the
         incidents to the Law School, stating that their accounts had
         been wrongfully accessed by an unauthorized person. In
         both cases, the students had been using [CWSL]
         [c]omputers for some time prior to the emails and printing,
         but stated that they had left those computers prior to the
         time the emails were sent.” (Italics added.)

38   CWSL does not contend that any of the documents in the
administrative record were not before the Panel.

39    The administrative record also contains an e-mail from Dean Finster to
Dean Smythe and Dean Bashant summarizing Dean Finster’s interview of
J.E. (See fn. 14, ante.)

                                        30
record also indicates that Dean Bashant interviewed the student that
Teacher suggested at the Panel hearing may have been responsible for the

incidents.40 In addition, the administrative record includes A.F.’s report of
the January 13, 2018 incident to security personnel.
      The Summary also contains an arguably materially inaccurate
description of one important witness’s statement. The Summary states:
         “Kortney [Brown], the security guard on duty, identified
         three students who were in the building at the end of the
         day[41]: an Asian man, a woman, and Mr. Teacher, whom
         she said that recognizes him [sic]: He is often in the
         building from 9:30-9:50. She recognizes him because he
         has a distinctive gait.” (Italics added.)

      However, the administrative record also contains Brown’s written
statement, in which she states:

         “Captain Miller[42] then asked if I had seen a different
         CWSL student (Caucasian male) enter the building that
         night and showed me a picture of an individual. The
         individual is very familiar to me as I see him almost every
         night, usually between 2130 (9:30 PM) – 2155 (9:55 PM).
         His walk is very distinctive. He walks in, heads
         downstairs, and he’s always out of the building before
         closing. Often he’ll leave in just a couple minutes with a
         bag of popcorn he’s cooked. I can’t say for certain if I did

40    The record contains a printed e-mail from Dean Bashant to the student
that states in relevant part, “Thanks for stopping by to see me. This is a
quick check to see if you’ve had any success retrieving the deleted e-mail.” In
handwriting below the printed e-mail are the words “Answer No.”

41    The Summary indicates that the day in question was January 13, 2018,
the date of the second incident at issue.

42    Another portion of the administrative record indicates that Captain
Miller is a supervising security manager.

                                      31
          see him Saturday night or what time, but I do see him here
          every weekend when the building is mostly empty and has
          low foot traffic.” (Italics added.)

      In sum, the administrative record unequivocally establishes both that
the Panel relied on various witness statements in determining whether
Teacher was responsible for the misconduct alleged and that Teacher was not
afforded the opportunity to cross-examine these witnesses.
      Accordingly, we conclude that CWSL violated Teacher’s right to cross-
examine witnesses, as established in the Procedures.
      4. CWSL denied Teacher a fair process in expelling him; CWSL shall
         ensure that Teacher is afforded a fair process in any future
         disciplinary hearing

      As described in part III.A.3.d, ante, the administrative record
establishes that the Panel relied on various witness statements in
adjudicating Teacher’s responsibility for the alleged misconduct. CWSL’s act
in totally depriving Teacher of the right to cross-examine any of these
witnesses plainly violated his right to fair process. (See, e.g., Ogden
Entertainment Services v. Workers’ Comp. Appeals Bd. (2014) 233
Cal.App.4th 970, 984 [“When, as in this case, a party is completely denied the
fundamental right to cross-examine the adverse party, there has not been a
fair hearing”].)
      We are mindful that the “common law requirements for a fair hearing
at a private college . . . are ‘ “flexible” and entail no “rigid procedure.” ’ ”
(Westmont, supra, 34 Cal.App.5th at p. 634.) Thus, CWSL maintains wide
discretion in how it conducts disciplinary hearings, including any future
hearing in this case. However, the disciplinary hearing that CWSL held
leading to Teacher’s expulsion failed to comply with its own procedures and
therefore violated a basic principle of fair process. Accordingly, on remand, to

                                          32
the extent that CWSL holds a new hearing with respect to the misconduct at
issue in this case (see pt. III.B, post), the Panel shall permit Teacher to cross-
examine any person on whose statement the Panel relies in determining

whether Teacher is responsible for the misconduct.43
      We have also considered Teacher’s additional contentions as to CWSL’s
denial of his right to fair process and conclude that they are largely without
merit. Specifically, Teacher contends that, “CWSL failed to gather and turn
over potentially exculpatory evidence,” listing a number of investigatory steps
that CWSL could have undertaken in determining whether he was
responsible for the misconduct alleged. (Capitalization, boldface and italics
omitted.) While we agree with Teacher that the investigation was far from
comprehensive, he fails to demonstrate that any of the shortcomings that he
alleges violated the Procedures or his right to fair process. We also reject
Teacher’s contention that the Panel “decided that Mr. Teacher was guilty
before the hearing even began, shifting the burden to Mr. Teacher to prove
his innocence.” While Teacher supports this claim by contending that he was
“bombarded by questions and accusations,” from Panel members at the
hearing, he identifies nothing in the Procedures nor principles of fair process
that would preclude such questioning.
      Teacher also argues, “CWSL did not afford [him] access to all available
evidence prior to the hearing” and “the hearing panel improperly relied on
information not presented to Mr. Teacher.” (Some capitalization omitted.)
The law is clear that a university may not base a decision to expel a student
on evidence that the university has not disclosed to the student. (USC,
supra, 246 Cal.App.4th at p. 247 [“common law requirements for a fair

43     The Panel may adopt reasonable restrictions with respect to Teacher’s
right to cross-examination as outlined in part III.A.3.c, ante.

                                        33
hearing under . . . section 1094.5 do not allow an administrative board to rely
on evidence that has never been revealed to the accused”; Doe v. Regents of
University of California (2018) 28 Cal.App.5th 44, 57 [“The accused must be
permitted to see the evidence against him. Need we say more?”].) In this
case, the informality of the administrative record makes it difficult to
determine precisely the documents on which the Panel relied in reaching its
expulsion decision, which documents were disclosed to Teacher and when
such disclosure occurred.
      However, we are able to determine the following: (1) Dean Smythe sent
Teacher a letter dated February 7, 2018 stating that a disciplinary hearing
would be held to consider his alleged misconduct and that the evidence to be
considered at the hearing would be “in the form of emails and computer logs,”
that Teacher had “previously had an opportunity to see”; (2) notwithstanding
Dean Smythe’s letter, the Notes unequivocally indicate that, prior to the
hearing, Panel members received additional evidence beyond “emails and

computer logs”;44 (3) while the Notes state that the “Panel has reviewed the
packet of info.,” it is unclear what was contained in the packet and whether

44    To take just a few examples, the Notes state as follows:
         “Professor Bohrer (Bohrer): Emails sent to professors did
         not do well with.”
         “Professor Campbell (Campbell): You were working on
         [Professor] Dizon[’s] assignment?”
         “Professor Austin (Austin): . . . My understanding is that
         you don’t know [J.E.] You didn’t respond to [J.E.] or
         inquire about it. Didn’t respond to it at all.”
       There is nothing in the “emails and computer logs,” that would have
supported the Panel members asking any of these questions. Thus, it is clear
that the Panel members considered evidence beyond “e-mails and computer
logs” prior to the hearing.

                                       34
Teacher received all of the documents in the packet;45 (4) the Panel’s report
recommending expulsion expressly relies on witness statements made to
CWSL and it is unclear whether Teacher received the documents containing
these statements; (5) the administrative record contains numerous
documents that the Panel appears to have relied on, without a clear
indication that Teacher received such documents.
      Given our reversal of the judgment on the ground that CWSL denied
Teacher the right to fair process by violating his right to cross-examination,
we need not determine whether Teacher would be entitled to reversal based
on CWSL’s failure to disclose evidence in the administrative proceedings.
However, on remand, to the extent that CWSL holds a new hearing with
respect to the misconduct alleged in this case (see pt. III.B, post), it shall also
ensure that Teacher is timely provided with all of the evidence on which the
Panel intends to rely in adjudicating Teacher’s case.
      In summary, we direct the trial court to ensure that any new hearing
that CWSL holds in this matter does not violate Teacher’s right to fair
process as outlined in this section.


45    Teacher alleged the following in his complaint:
         “On or about February 8, 2018, [Teacher] spoke with Dean
         Smythe’s senior administrative assistant Donna Kelley
         regarding the hearing. Kelley told [Teacher] he could come
         to the Dean’s office to review the evidence gathered by
         CWSL. The next day, on February 9, 2018, [Teacher] went
         to the Dean’s office and spent approximately one hour
         reviewing the 31 pages of evidence. [Teacher] was not
         allowed to remove the evidence from the Dean’s office or
         take copies of it for further review.”
       It is unclear from the administrative record the nature of the “31 pages
of evidence,” that Teacher was permitted to review.

                                        35
B. Proceedings on remand
      1. The trial court shall consider CWSL’s affirmative defense of unclean
         hands

            a. Procedural history
      As noted in part II.C.5, ante, in the trial court, CWSL argued that the
court should deny Teacher’s request for writ relief pursuant to the doctrine of
unclean hands. In support of this contention, CWSL claimed that Teacher’s
2013 application to CWSL contained materially false information. CWSL
argued, “Where the ultimate issue before the trial court is whether [Teacher]
should be permitted to continue his legal education, the [trial court] can and
should exercise its discretion to prevent dishonest individuals from entering
the legal profession.” CWSL cited case law and offered evidence in support of
its contention.
      In his reply brief in the trial court, Teacher stated that he “denies and
contests the allegations and demands a fair hearing on the issue.”
      The trial court did not address CWSL’s unclean hands defense in its
order denying Teacher’s request for writ relief.
      The parties have not addressed CWSL’s affirmative defense in their
briefs on appeal.
            b. Relevant law
      In Aguayo v. Amaro (2013) 213 Cal.App.4th 1102 (Aguayo), the court
outlined the defense of unclean hands:
         “The doctrine of unclean hands . . . rests on the maxim that
         ‘ “ ‘he who comes into equity must come with clean
         hands.’ ” ’ [Citation.] ‘The doctrine demands that a
         plaintiff act fairly in the matter for which he seeks a
         remedy. He must come into court with clean hands, and
         keep them clean, or he will be denied relief, regardless of
         the merits of his claim.’ [Citation.] Whether the doctrine of


                                       36
         unclean hands applies is a question of fact.” (Id. at pp.
         1109–1110.)

      A reviewing court “review[s] the trial court’s decision to apply . . . [an]
unclean hands defense for abuse of discretion,” and “review[s] the trial court’s
factual findings under the substantial evidence test.” (Aguayo, supra,
213 Cal.App.4th at p. 1109.)
            c. Application
      Because the trial court did not consider CWSL’s unclean hands defense,

there is no ruling on the defense for this court to review.46 On remand, the

trial court shall consider CWSL’s affirmative defense of unclean hands.47
      2. Additional further proceedings
      If, after considering CWSL’s affirmative defense of unclean hands as
outlined in part III.B.1, ante, the trial court denies Teacher’s request for a
writ of administrative mandate on the basis of this defense, the trial court
shall issue a new judgment in favor of CWSL on all of the causes of action in
the complaint, including the causes of action for breach of contract (second
cause of action), breach of the covenant of good faith and fair dealing (third
cause of action), and declaratory relief (fourth cause of action).




46    While Teacher erroneously states in his brief in this court that the trial
court entered its final order “without ruling on [Teacher’s] objections,” as
noted in footnote 24, ante, the trial court granted CWSL’s request for judicial
notice and overruled Teacher’s evidentiary objections and procedural
objection to CWSL’s allegedly oversized opposition brief. Further, Teacher
does not raise any substantive arguments on appeal with respect to the trial
court’s rulings in this regard.

47  We express no opinion with respect to the trial court’s resolution of
CWSL’s unclean hands defense.

                                        37
      If, after considering CWSL’s affirmative defense of unclean hands as
outlined in part III.B.1, ante, the trial court concludes that writ relief shall
not be denied on basis of this defense, the trial court shall grant the writ of
administrative mandate and determine the appropriate relief to award
Teacher. Such relief shall include setting aside any sanctions that CWSL
imposed as a result of the Panel’s February 22, 2018 hearing and permitting
CWSL to conduct a new hearing that does not violate Teacher’s right to fair
process as outlined in part III.A, ante. In addition, if the trial court grants
Teacher’s request for a writ of administrative mandate, the trial court shall
also conduct further proceedings with respect to the remaining causes of

action.48
                                        IV.
                                 DISPOSITION
      The judgment and the order denying Teacher’s request for a writ of
administrative mandate are reversed. The matter is remanded to the trial
court with directions to consider whether to deny Teacher’s first cause of
action for writ of administrative mandate based on the affirmative defense of
unclean hands as discussed in part III.B.1, ante and to conduct further
proceedings in the matter in accordance with the directions outlined in part
III.B.2, ante.




48    As noted in part II.C.3, ante, after Teacher filed his complaint, the trial
court entered an order pursuant to the parties’ stipulation that provides,
“After the Court rules on the writ, if the case has not been dismissed, [CWSL]
will have 30 days to answer the verified Complaint as to the second through
fourth causes of action.” Thus, on remand, to the extent that the trial court
does not deny the request for a writ on the basis of the unclean hands defense
and enter a new judgment in favor of CWSL, the matter shall proceed in
accordance with this order.
                                        38
     Teacher is entitled to recover his costs on appeal.


                                                           AARON, Acting P. J.

WE CONCUR:

DATO, J.

DO, J.




                                     39